Title: James H. McCulloch to Thomas Jefferson, 31 January 1820
From: McCulloch, James H.
To: Jefferson, Thomas


					
						Dr Sir
						
							Custom House
							Balto
							Jany 31 1820
						
					
					At the time of shipping your goods to Richmond, (goods from Marseilles ⅌ Bg L Monroe,), I wrote to you as well as Mr Gibson at that place, giving information of the business. As I have never heard since from him or yourself, it has occasioned some uneasy doubt respecting the safe passage of my letter to you, or of any which you may have written to me. Your often-experienced punctuality has given double occasion for this doubt; & perhaps, with most others, I should have still waited in silence; though it is necessary after the lapse of such time to inquire, in a case where  the habit has existed of making remittances by post. Yet that very circumstance has restrained me from writing before. And it will be a relief to me to learn that you have not written, or at most not remitted according to the account of duties &c forwarded. If this last is the case be so good as to inform me, & take your own time for the completion of the business.
					I beg leave to subscribe myself, as I do with much sincerity & respect,
					
						Your friend & Obt Servt
						
							Jas H McCulloch
						
					
				